 

Consulting Agreement

 

 

This agreement is made as of 1 July 2012

 

 

Between

 

 

Surepure Operations AG, Dammstrasse 19, 6301 Zug / Switzerland

(CH-170.3.031.362-7)

(Company)

 

 

And

 

 

Guy Kebble

(Consultant)

 

 

1.Scope of Agreement

 

Consultant shall provide certain services to develop markets Globally as set
forth in Exhibit A, which is attached hereto and made part hereof. The services
and deliverables will be provided on a non-exclusive basis.

 

 

2.Term

 

The term of this agreement shall commence from 1 July 2012 and terminate as per
clause 5.



 

3.Payment

 

Payment to Consultant for the services shall be in accordance with the terms set
forth in Exhibit A, which is attached hereto, and made part hereof, in
accordance with the time schedule included therein. Contractor may also bill
Company for reasonable out-of-pocket expenses necessarily and actually incurred
in the performance of the services. Consultant’s invoice for such expenses shall
be itemized in detail and supporting documentation shall be provided to Company.

 

 

4.Independent Contractor

 

Consultant is an independent contractor. This agreement shall not be construed
so as to grant authority to either party to act for the other in any agency or
other capacity or to make commitments of any kind for the account of or on
behalf of the other except to the extent and for the purposes expressly provided
for herein. Neither Consultant nor Company has the power to bind the other,
contractually or otherwise. Neither Consultant nor Company is responsible for
the payment of all fees, salaries, benefits, of other payments to Consultant’s
employees, sub-contractors, or others who may provide to Consultant at
Consultant’s request any of the services for which Consultant is responsible
hereunder.

 

 

5.Termination

 

Either party shall have the right to terminate this agreement for convenience
upon Three Months written notice. Company shall have the right to terminate this
agreement for cause upon immediate written notice to Consultant. In the event of
termination for convenience, Consultant shall be paid for work done hereunder to
the effective date of termination. In the event of termination for cause,
Consultant shall be paid for work hereunder done satisfactorily to the date of
termination. In the even of any termination prior to the completion of all
services, Consultant will not be paid for work contemplated but not done, nor
for anticipated profits in connection with work not actually done, nor for
consequential costs or expenses.

 

 

 



 

 

6.Non-Compete

 

Consultant and any employee, affiliate, agent, or representative of the
Consultant agrees not to provide any services relating to Company’s programs or
similar services to Company’s clients during the term of this agreement and
shall extend for a period of 12 month following the completion of Consultant’s
services to Company as contemplated hereby. Consultant specifically agrees not
to solicit or contact any employee, advisor or other individual working on
behalf of clients in connection with the project referred to in Exhibit A with
the purpose of obtaining or executing new work either remunerated or otherwise
for the same period of 12 month other than as previously agreed in writing with
Company.

  

 

7.Third party material

 

Consultant shall be responsible for obtaining written permission for use
hereunder from the owners or the rights of any third party materials provided to
Company or Consultant hereunder as all or any part of the services, and shall
defend, indemnify, and hold harmless Company from all liability, costs, and
expenses in connection with claims by third parties that their intellectual
property rights have been violated hereunder.

 

 

8.Ownership of intellectual property

 

a)Consultant agrees to disclose and assign to Company or its assignees, as its
exclusive property, all concepts, ideas, inventions, and technical or business
innovations developed or conceived by Consultant solely or jointly with others
during the term of this agreement, (i) that result from or are suggested by
Consultant’s provision of services within the scope of this agreement, or (ii)
that are otherwise made through the use of Company’s time, facilities or
materials.

 



 

 



 

b)With respect to such concepts, ideas, inventions or innovations that qualify
as original work of authorship under the copyright laws of any jurisdiction,
Consultant assigns all right, title, and interest to Company. With respect to
such concepts, ideas, inventions or innovations that may qualify as work made
for hire under the copyright laws of any jurisdiction, Consultant acknowledges
that such works shall be considered a work made for hire for the exclusive
benefit of Company, which shall own all right, title, and interest to such work.
The rights in this subparagraph shall include all “moral” rights under any
jurisdiction’s copyright or other similar law for such works, including but not
limited to, rights to identification of authorship, rights to cause or suppress
publication, or rights of approval or limitations on subsequent modifications.
This paragraph shall not apply to pre-existing works owned and evidenced by the
Consultant.

 

c)Consultant agrees not to file any patent, trademark or copyright applications
relating to Subject Intellectual Property, except with the express prior written
consent of Company, and any such filing in violation of this provision shall be
deemed a material breach of this agreement.

 

d)Consultant agrees to perform all acts that Company may reasonably request to
enable Company to obtain for itself or its nominees, assignees or agents, any
patents, copyrights or other legal protection for such concepts, ideas,
inventions or innovations in the United States and abroad. Such acts shall
include, without limitation, execution of documents, assistance in the
prosecution and/or enforcement of patents, copyrights, trademarks, and trade
secrets, or in any other legal proceedings.

 

e)Consultant’s obligation under paragraph 8(d) above shall continue beyond the
termination or expiration of this agreement, provided that Company will
compensate Consultant at a reasonable rate per person hour, plus reasonable
expenses after such termination or expiration for time actually spent by
Consultant at Company’s request on such assistance. The reasonable rate shall
not be more than that charged by Consultant to like customers.

 

f)In the event that Company is unable to secure the signature of Consultant to
any lawful document required to apply for or enforce any right of Company under
this paragraph, for whatever reason, Consultant hereby irrevocably appoints
Company and its duly authorized officers and agents as Consultant’s agents and
attorneys-in-fact to apply for or enforce said right with the same legal force
and effect as if executed by Consultant.

 

 

 

 



 

 

9.Confidentiality

 

Confident

 

a)It is recorded that the Consultant will, by virtue of his association with the
Company and its subsidiaries, become possessed of, and will have access to, the
Company’s trade secrets and confidential information (referred to herein for
convenience as “the Company’s trade secrets”), including without limitation :

 

·the contractual and financial arrangements between the Company and its
investors, business partners and associates,

 

·the strategic objectives of the Company

 

·details of the Company’s financial and operating structure and results,

 

·details of patents, trade marks, manufacturing processes of the Company and the
like; and

 

·other matters which relate to the business of the Company and in respect of
which information is not readily available in the ordinary course of business to
a competitor of the Company.

 

b)Having regard to the above, the Consultant undertakes that in order to protect
the proprietary interest of the Company in the Company’s trade secrets :

 

·he will not, during his employment by the Company or at any time thereafter,
either use, or directly or indirectly divulge or disclose to others (except as
required by the terms and nature of his employment thereunder), any of the
Company’s trade secrets;

 

·any written instructions, drawings, notes, memoranda or records relating to the
Company’s trade secrets which are made by the Consultant or which come into his
possession during the period of his employment by the Company, shall be deemed
to be the property of the Company and shall be surrendered to the Company on
demand and in any event on the termination of the Consultants employment by the
Company, and the Consultant will not retain any copies thereof or extracts
therefrom;

 

·the Consultant will not persuade, induce, solicit, encourage or procure any
employee of the Company to:

 

Øbecome employed by or interested in any manner whatever in any business,
directly or indirectly in competition with the business carried on by the
Company;

 

Øterminate his employment with the Company

 

·he shall not furnish any information acquired by his as a result of his
consultancy with the Company to anyone else such that this results in any
employee of the Company becoming employed by, or directly or indirectly
interested in any manner in, any concern;

 

·he shall not solicit, interfere with, or entice or endeavour to entice away
from the Company any person, firm or Company who or which during the period of
the agreement or at the date of its termination, was a customer of or was
accustomed to dealing with the Company.



  

10.General

 

This agreement shall be governed by and construed under the laws of Switzerland
without reference to principles of conflict of laws; constitutes the entire
agreement between the parties as to its subject matter, superseding all prior or
contemporaneous agreements or other communications or dealings; be amended only
by a writing signing by the parties; and shall be enforced under Swiss law.



 

 

 

 

 

Date 7/1/12

 

 

Surepure Operations AG

 

 

 

 

/s/ Stephen Robinson

 

Date 7/1/12

 

 

Guy Kebble

 

 

 

 

/s/ Guy Kebble

Stephen Robinson    

 



 

 

 



EXHIBIT A TO CONSULTING AGREEMENT

 

Between

Surepure Operations AG, Dammstrasse 19, 6301 Zug/Switzerland (Company)

 

And

 

Guy Kebble

  

 

1.Scope of Agreement

Assist with the management and strategic development of the SurePure Group
Internationally

  

2.Aims of the consultant

The consultant is to assist the company in the development of the SurePure
products in the manner and area as set out in the Scope of Agreement.

The consultant shall provide such other assistance to the company as agreed with
the Board and Shareholders from time to time.

 

 

3.Appointment

It is Noted that the consultant will perform the functions of Chief Executive
Consultant to the group For some time

The consultant will accomplish his duties at such other locations as may be
agreed from time to time.

 

 

4.Remuneration

The annual remuneration is USD 186 000, payable in twelve monthly instalments of
USD 15 500 per month in arrears on presentation of invoice by the consultant.

 

 

5.Directorships in SurePure Group Companies

Should the Consultant be member of a post as officer and/or director of any of
the Companies of the group, he will resign any of these posts in case the
consultancy agreement ends.

Any fees paid in relation post of officer and/or director is to be deducted from
the agreed consulting fee under point 4 above.

 

 

6.Reporting duties

The consultant will report to the Board and shareholders or their delegee as and
when required.

The consultant will compile a report on the activities, as set out in the scope
of the agreement, at least quarterly.

 

 

Date 7/1/12

 

 

Surepure Operations AG

 

 

 

 

/s/ Stephen Robinson

 

Date 7/1/12

 

 

Guy Kebble

 

 

 

 

/s/ Guy Kebble

Stephen Robinson    



 

 



 

 

